Citation Nr: 1709724	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the Veteran's discharge constitutes a bar to receipt of VA benefits.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  The appellant was discharged under other than honorable conditions for the good of the service due to a series of offenses that may have qualified as willful and persistent misconduct.   

2.  The character of his discharge was subsequently upgraded to honorable in May 1976 by an Air Force Discharge Review Board (DRB) established under 10 38 U.S.C. § 1553 on a basis other than clemency.    


CONCLUSION OF LAW

The character of the appellant's discharge from military service for the period from February 1968 to September 1970 is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was discharged from the Air Force in September 1970 under other than honorable conditions "for the good of the service."  The basis for this discharge was a series of offenses that may have qualified as willful and persistent misconduct.  38 C.F.R. § 3.12(d).  Subsequently, in an April 1976 decision, an Air Force Discharge Review Board (DRB) established under the provisions of 10 U.S.C. 1553 upgraded the character of the Veteran's discharge to honorable.  The DRB noted that the decision was made "under current policy and clemency."  An honorable discharge issued prior to October 8, 1977 by a DRB established under 10 U.S.C. 1553 generally sets aside a bar to VA benefits resulting from an initial discharge under other than honorable conditions due to willful misconduct.  38 C.F.R. § 3.12(f).  However, a discharge that is upgraded by a DRB based on clemency generally does not allow for the initial character of the discharge to be set aside.  38 C.F.R. §§ 3.12(f), (h)(1).  As noted, the Veteran's discharge upgrade by the DRB was based on current policy as well as clemency.  Given that the DRB listed current policy as a wholly separate reason for the upgrade, the evidence reasonably indicates that its decision was based, in part, on a factor wholly separate from clemency.   Consequently, resolving any reasonable doubt in the Veteran's favor, any bar to benefits that was created by the initial characterization of the Veteran's discharge "under conditions other than honorable" was set aside by the April 1976 DRB discharge upgrade based on current policy.  38 C.F.R. §§ 3.102, 3.12(f).   Accordingly, the character of the Veteran's discharge does not constitute a bar to his receipt of VA benefits.  38 C.F.R. § 3.12(f).    


ORDER

The character of the Veteran's discharge does not constitute a bar to receipt of VA benefits.    



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


